DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 9-28 and the cancelation of claims 1-8 in the reply filed on April 26, 2021 are acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-12, 14-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. (US20100216309).
Regarding claim 9, Minami discloses a method of polishing a metal layer (paragraph 0085), comprising: providing a substrate having a polishing stop layer and a target metal layer formed thereon (the insulating film layer reads on a polishing stop layer, the ruthenium layer reads on a target metal layer, paragraph 0078); and polishing the target metal layer with a CMP slurry composition until the polishing stop layer is exposed (the second polishing step, paragraph 0085), wherein the CMP slurry composition comprises a chelator, and the chelator comprises a thiol compound (dodecylmercaptan reads on a chelator comprises a thiol compound, paragraphs 0056 and 0062).
Regarding claim 10, Minami discloses wherein the chelator is represented by a formula of R1-S-R2, wherein R1 is unsubstituted C12 alkyl, and R2 is hydrogen (dodecylmercaptan, paragraph 0062).
Regarding claim 11, Minami discloses wherein the polishing stop layer comprises SiOC (paragraph 0084).
Regarding claim 12, Minami discloses wherein the CMP slurry composition further comprises CeO2 particles (ceria, paragraph 0049).
Regarding claim 14, Minami discloses wherein the polishing stop layer comprises SiO2 (paragraph 0083).
Regarding claim 15, Minami discloses wherein the CMP slurry composition further comprises TiO2 or SiO2 particles (titania or silica, paragraph 0049).
Regarding claim 21, Minami discloses wherein the target metal layer comprises Ru (ruthenium, paragraph 0080).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-28 are rejected under 35 U.S.C. 103 as being obvious over Minami et al. (US20100216309).
Regarding claim 22, Minami discloses a method of polishing a metal layer (paragraph 0085), comprising: providing a substrate, wherein the substrate has a target metal layer and a polishing stop layer formed aside the target metal layer (layer 3 reads on a polishing stop layer, layer 2 reads on a target metal layer, paragraph 0078 and Fig. 3b); and polishing the target metal layer and the polishing stop layer simultaneously until the polishing stop layer is completely removed (paragraph 0085 and Fig. 3c), wherein the CMP slurry composition comprises 0.1 to 15 parts by weight of a metal oxide (titania reads on a metal oxide, paragraphs 0049 and 0066), and 0.005 to 2 parts by weight of a chelator (paragraphs 0056, 0062 and 0069), and wherein the chelator is represented by a formula of R1-S-R2, wherein R1 is unsubstituted C12 alkyl, and R2 is hydrogen (dodecylmercaptan, paragraph 0062).  The concentration ranges of the metal oxide and the chelator overlap with the corresponding ranges recited in the instant claim.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 23, Minami discloses wherein the metal oxide comprises cerium oxide (ceria, paragraph 0049).
Regarding claim 26, Minami discloses wherein a pH value of the CMP slurry composition is from 2 to 12 (ceria, paragraph 0071), which encompasses the range recited in the instant claim.
Regarding claim 27, Minami discloses wherein the target metal layer comprises Ru (ruthenium, paragraph 0080).
Regarding claim 28, Minami discloses wherein the polishing stop layer comprises SiOC (paragraph 0084).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US20100216309) as applied to claim 22 above, in view of Bian (US20060207635).
Regarding claim 25, Minami discloses wherein a pH value of the CMP slurry composition is from 2 to 12 (ceria, paragraph 0071).  Minami is silent about the type of pH adjuster and the concentration. However, Bian discloses a polishing composition with a pH range of 2-12, wherein the pH adjuster comprises KOH (potassium hydroxide, paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use KOH as taught by Bian in the polishing composition in the method of Minami, in order to adjust pH pf the composition, with a reasonable expectation of success.  Minami in view of Bian is silent about the concentration of the pH adjuster; however, adjusting the concentration of a pH adjustor in a composition is routinely performed by one of ordinary skill in the art, in order to obtain desired pH value for the compositions.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05II.  

Allowable Subject Matter
Claims 13 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 13 and 24, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein an oxidizer is not present in the CMP slurry composition, in the context of the instant claims.  The closest cited prior art of Minami requires an oxidizer in the CMP slurry composition (abstract). 
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 16, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: forming a metal layer over the second dielectric layer and filling in the opening, wherein the metal layer comprises Ru; performing a first polishing operation with a first polishing slurry composition until the second dielectric layer is exposed; performing a second polishing operation with a second polishing slurry composition until the first dielectric layer is exposed; and performing a third polishing operation with a third polishing slurry composition until the dielectric helmet is exposed, in in the context of the instant claim. 
Regarding claims 17-20, they are dependent from claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713